Citation Nr: 0913372	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  05-01 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 40 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 
1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Decatur, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in February 2009.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.	The Veteran is currently service connected for bilateral 
hearing loss with a rating of 40 percent disabling.

2.	Audiometric testing prior to May 21, 2008, shows that the 
Veteran's bilateral hearing loss was characterized by 
Level VI or better hearing loss in the right ear and Level 
VII or better hearing loss in the left ear.

3.	Medical evidence of record after May 21, 2008, shows that 
the Veteran's bilateral hearing loss is manifested by 
Level VII hearing loss in the right ear and Level IX 
hearing loss in the left ear.


CONCLUSION OF LAW

1.	Prior to May 21, 2008, the criteria for entitlement to an 
evaluation in excess of 40 percent for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7,  4.10, 4.85, Diagnostic Code (DC) 6100, 4.86 (2008).

2.	Beginning May 21, 2008, the criteria for entitlement to 50 
percent evaluation for bilateral hearing loss are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7,  4.10, 4.85, 
Diagnostic Code (DC) 6100, 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.

VA satisfied the notice requirements of the VCAA by means of 
a June 2003 letter.  This letter informed the Veteran of the 
types of evidence not of record needed to substantiate his 
claims and also informed him of the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
received notice consistent with Dingess in an April 2008 
letter.

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) requires VA 
notify the claimant that, in order to substantiate a claim: 
(1) claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect of that worsening 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the June 2003 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the Veteran 
was notified that he needed to submit evidence of worsening 
and provided with examples of the types of medical and lay 
evidence that are relevant to establishing entitlement to 
increased compensation. Specifically:

This evidence may be a statement from your doctor, 
containing physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.

Nevertheless, the June 2003 VCAA letter did not provide the 
type of notification set forth in the second, third, and 
fourth requirements of Vazquez-Flores.  As such, the Veteran 
has received inadequate notice, and the Board must proceed 
with an analysis of whether this error prejudiced him.  See 
Sanders v. Nicholson, 487 F.3d at 889.

In his June 2003 claim for an increased evaluation, the 
Veteran noted that his most recent audiology appointment had 
not consisted of an "official test," but rather only a test 
of his hearing aids, and he requested reevaluation of his 
hearing loss.  Such statements suggest that the Veteran is 
aware of the need to prove his hearing loss through 
audiological test results.

The Veteran reported for audiological testing at a VA medical 
center in January 2003 and for audiological testing with 
outside contractors in November 2004 and May 2008.  During 
these visits, the Veteran underwent a battery of audiological 
testing that closely followed the criteria required for 
service connected hearing loss.  See 38 C.F.R. § 4.85.  These 
examinations, along with the Veteran's access to his VA 
examination report, reflect that a reasonable person could 
have been expected to understand in this case what was needed 
to substantiate the claims.

Finally, the November 2004 statement of the case (SOC) set 
forth the applicable rating criteria. The Veteran was 
accordingly made well aware of the requirements for an 
increased rating for this disability pursuant to the rating 
criteria and such action thus satisfies the third 
notification requirement of Vazquez-Flores.  Hence, the Board 
finds that all of these factors, combined, demonstrate that a 
reasonable person could have been expected to understand what 
was needed to substantiate the claims for increase; and as 
such, VA's notice deficiency in this regard is deemed 
harmless.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
medical examination results, employment rejection letters, 
and statements of the Veteran and his representatives have 
been associated with the record.  The Veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issues on appeal, and that VA 
has satisfied the duty to assist.

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.

For example, with the percentage of discrimination of 70 and 
an average pure tone decibel loss of 64, the numeric 
designation level is "V" for one ear.  The same procedure 
will be followed for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the horizontal row appropriate 
for the numeric designation for the ear having the better 
hearing and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation 
level of "V," and the poorer ear has a numeric designation 
level of "VII," the percentage evaluation is 30 percent.  
38 C.F.R. § 4.85(e), DC 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the puretone thresholds are 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

In addition to dictating objective test results, a VA 
audiologist's final report must fully describe the functional 
effects caused by the Veteran's hearing disability.  Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007).



Analysis

In a June 1972 rating decision, the Veteran was granted 
service connection for impaired hearing, bilateral, evaluated 
as 20 percent disabling, with an effect date of January 5, 
1972, under DC 6289.  In a June 1977 rating decision, the 
Veteran was denied an increased rating for hearing loss, but 
was granted service connection for tinnitus for his 
complaints of ringing in the ears.  His tinnitus was rated at 
the highest available rating of 10 percent disabling, with an 
effect date of March 10, 1976, under DC 6260.  38 C.F.R. 
§ 4.87. 

In an August 1979 rating decision, the Veteran was granted an 
increased rating of 40 percent for impaired hearing, 
bilateral, with an effect date of June 13, 1979, under DC 
6288.  This 40 percent evaluation has been in effect for more 
that 20 years and so it is protected from reduction by law.  
38 C.F.R. § 3.951.  

The applicable rating criteria has since been changed and is 
now governed by DC 6100.  38 C.F.R. § 4.85.

The Veteran submitted a claim for an increased disability 
evaluation in June 2003.

Before May 21, 2008

The Veteran has submitted two rejection notices, dated 
January 2001 and October 2002, and a letter rescinding a job 
offer, dated December 2002, the he feels were tied to his 
hearing loss.  Nothing within these letters themselves 
corroborates the Veteran's contention that his hearing loss 
has impeded his job advancement.  The two letters refer to 
his non-selection based on a review of his qualifications.  
It is unclear on their face if the hiring committee was aware 
of the Veteran's disability, much less influenced by it.  
Without more, these letters are not probative.

On the authorized audiological evaluation in January 2003, 
pure tone thresholds, in decibels, based on air conduction 
were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
40
75
75
70
LEFT
20
25
75
75
75

Thus, the puretone threshold average for the right ear is 65 
(40+75+75+70 = 260; 260/4 = 65) and the puretone threshold 
average for the left ear is 63 (25+75+75+75= 250; 250/4 = 
62.5).  Speech audiometry revealed speech recognition ability 
of 72 percent in the right ear and of 80 in the left ear.

Under Table VI, the right ear is assigned Roman numeral "V" 
and the left ear is assigned Roman numeral "IV."  However, 
since the puretone threshold level for the left ear is less 
than 30 decibels at the 1000 hertz level and more than 70 
decibels at the 2000 hertz level, 38 C.F.R. § 4.86(b) 
applies.  Under Table VIA, the left ear is assigned Roman 
numeral "V."  The highest Roman numeral for each ear is 
used to determine the evaluation.  In this case, that is the 
"V" assigned under Table VIA.  This numeral is then 
elevated to "VI" under 38 C.F.R. § 4.86(b).  Under Table 
VII, if the poorer ear is rated "VI" and the better ear is 
rated "V," then a 20 percent rating is warranted.  See 38 
C.F.R. § 4.85.

On the authorized audiological evaluation in November 2004, 
pure tone thresholds, in decibels, based on air conduction 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
85
80
85
LEFT
30
60
85
80
85

Thus, the puretone threshold average for the right ear is 76 
(55+85+80+85 = 305; 305/4 = 76.25) and the puretone threshold 
average for the left ear is 78 (60+85+80+85 = 310; 310/4 = 
77.5).  Speech audiometry revealed speech recognition ability 
of 84 percent in the right ear and of 88 in the left ear.  
The examiner describes the Veteran's functional impairment as 
"difficulty hearing and understanding" with no resulting 
loss of time from work.

Under Table VI, both ears are assigned Roman numeral "III."  
However, since the puretone threshold levels at each of the 
four specified frequencies (1000, 2000, 3000, and 4000) is 55 
decibels or more, 38 C.F.R. § 4.86(a) applies.  Under Table 
VIA, the right ear is assigned Roman numeral "VI" and the 
left ear is assigned Roman numeral "VII."  The highest 
Roman numeral for each ear is used to determine the 
evaluation.  Under Table VII, if the poorer ear is rated 
"VII" and the better ear is rated "VI," then a 30 percent 
rating is warranted.  See 38 C.F.R. § 4.85.

Based on the above, the Board finds no basis for the 
assignment of a rating in excess of 40 percent for bilateral 
hearing loss prior to May 21, 2008.

After May 21, 2008

On VA audiological evaluation in May 2008, pure tone 
threshold levels, in decibels, based on air conduction were:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
85
85
LEFT
65
75
95
95
105

Thus, the puretone threshold average for the right ear is 80 
(65+85+85+85 = 320; 320/4 = 80) and the puretone threshold 
average for the left ear is 93 (75+95+95+105 = 370; 370/4 = 
92.5).  Speech recognition was 88 percent in the right ear 
and 88 percent in the left ear.

Under Table VI, the right ear is assigned Roman numeral 
"III" and the left ear is assigned Roman numeral "IV."  
However, since the puretone threshold levels at each of the 
four specified frequencies (1000, 2000, 3000, and 4000) is 55 
decibels or more, 38 C.F.R. § 4.86(a) applies.  Under Table 
VIA, the right ear is assigned Roman numeral "VII" and the 
left ear is assigned Roman numeral "IX."  The highest Roman 
numeral for each ear is used to determine the evaluation.  
Under Table VII, if the poorer ear is rated "IX" and the 
better ear is rated "VII," then a 50 percent rating is 
warranted.  See 38 C.F.R. § 4.85.

In order to qualify for the next higher rating of 60 percent, 
either the Veteran's right ear would need to be assigned 
"IX," which would require a worsening of the puretone 
threshold by at least 11 decibels across the relevant 
frequencies, or the Veteran's left ear would need to be 
assigned "X," which would require a worsening of the 
puretone threshold by at least 5 decibels across the relevant 
frequencies.

While the VA audiologist's final report did not fully 
describe the functional effects caused by a hearing 
disability, the evidence does not show that the Veteran's 
difficulty hearing has resulted in marked interference with 
employment beyond that contemplated in the 50 percent 
evaluation.  See Martinak, 21 Vet. App. 447, 455-56 (noting 
that even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.).  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).
	
Based on the above, the evidence supports an increased 
evaluation of 50 percent for bilateral hearing loss, as of 
May 21, 2008.  Accordingly, the appeal is granted to that 
extent.  See Hart, 21 Vet. App. 505.




ORDER

Entitlement to a disability rating in excess of 40 percent 
for bilateral hearing loss prior to May 21, 2008, is denied.

Entitlement to a 50 percent rating for bilateral hearing loss 
is granted, effective May 21, 2008, subject to the applicable 
laws and regulations concerning the payment of monetary 
benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


